I am unable to concur in the majority opinion in this case. I agree that the case should be controlled by theCollett and Rasmus cases, cited in the opinion, but I do not agree that this case is within the rule announced in those cases.
The majority opinion is strangely silent as to the facts surrounding the death of the employee. He was working as a section-man on a railway, out in the open, and, of course, was subjected to the effect of the sun's rays and any heat reflections. His employment was no different from that of every railway section-man in the State, and especially those engaged in like work in the community where it is assumed the same degree of temperature prevailed. In the Collett case employee was working in a steel mill, and was required, among other things, to lift heavy packs of metal, in white heat condition, from the floor to the roller by use of short tongs. Outside the highest temperature reading was 81 degrees and under these conditions he suffered heat prostration which resulted in his death. In the Rasmus case the employee was engaged in operating a ten-ton crane in a junk yard in the City of Wheeling, which crane was operated by a gasoline engine housed in a steel shed with a steel roof; there was a steel seat within two and a half or three feet of the engine, on which the operator sat at times; a fan threw the engine heat from the front back toward the operator; and there was steel and other metal junk in the yard on each side of the crane, piled from two to ten or twelve *Page 189 
feet in depth. It was under these conditions that he suffered heat prostration. The Court in discussing the case said, "Certainly, it requires no over-credulity to be impressed with testimony to the effect that a man with metal beneath him, metal above his head, metal in part surrounding him and large quantities of metal piled upon the ground on two sides of him, from two to twelve feet thick, and working within three or four feet of an operating gasoline engine, capable of lifting ten tons, the whole in an open junk yard exposed to the sun, with the temperature of the general locality 89 degrees at eight o'clock in the morning and 100 degrees at noon, is in danger of heat prostration by reason of his position to a far greater degree than that to which the general public is exposed." TheRasmus and Collett cases are far different from this one, and, as hereinbefore indicated, I believe the rule announced in those cases is wholly inapplicable to the instant case.
Under the rule announced in the majority opinion every case of sunstroke or heat prostration will now have to be compensated, even though the general public is exposed to the same heat as the individual who, for one reason or another, happens to succumb to the effects of the sun's rays.
I am authorized to say that Judge Fox joins in this dissent. *Page 190